Per Curiam.
The gravamen of a cause of action for slander is the utterance of defamatory matter in the hearing of at least one person. The complaint here charges that the defamatory matter was uttered “ in the presence and hearing of divers persons including agents and representatives of firms with whom plaintiffs had been dealing and with whom they had good credit * * *.”
In view of this allegation defendant is entitled to know the names of the persons plaintiffs claim heard the defamatory matter.
The order appealed from should be modified by granting item 1 in full, and as so modified affirmed, without costs.
Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified by granting item 1 in full, and as so modified affirmed, without costs. Verified bill of particulars to be served within ten days after service of order.